LA.COM BE, Circuit Judge.
Motion to remand is denied. Service of summons without complaint did not set running the time within which, by the laws of the state, defendant is required “to answer or plead to the declaration or complaint of the plaintiff.” Wisely so, because until complaint is served defendant may not be able to determine what cause of action plaintiff asserts, — information which may be important to the decision whether he will or will not remove. Extension of time to answer (after default, when summons had been served] extended time to remove in this circuit, and rigid of removal was never lost.